              Case 2:18-cr-00083-MCE Document 67 Filed 07/01/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00083-MCE

12                                Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                        IN GOVERNMENT’S NOTICE
13                          v.

14   JACEY ALEXANDRA POWELL,

15                                Defendant.

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s

18 Request to Seal, IT IS HEREBY ORDERED that the government’s five-page sentencing memo

19 pertaining to defendant Jacey Alexandra Powell, and government’s Request to Seal shall be SEALED

20 until further order of this Court.

21          It is further ordered that access to the sealed documents shall be limited to the government and

22 counsel for the defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the government’s request, sealing the government’s motion serves a compelling interest.

26 ///

27 ///

28 ///


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
              Case 2:18-cr-00083-MCE Document 67 Filed 07/01/20 Page 2 of 2

 1          The Court further finds that, in the absence of closure, the compelling interests identified by the

 2 government would be harmed. In light of the public filing of its request to seal, the Court further finds

 3 that there are no additional alternatives to sealing the government’s motion that would adequately

 4 protect the compelling interests identified by the government.

 5          IT IS SO ORDERED.

 6 Dated: June 30, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            2
30    GOVERNMENT’S NOTICE
